EXHIBIT 10.3

NAVIGANT CONSULTING, INC.

2012 LONG-TERM INCENTIVE PLAN

EXECUTIVE OFFICER OPTION AWARD NOTICE

[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of Navigant
Consulting, Inc. (the “Company”), pursuant to the terms and conditions of the
Navigant Consulting, Inc. Amended and Restated 2012 Long-Term Incentive Plan
(the “Plan”) and the Stock Option Agreement (together with this Award Notice,
the “Agreement”). Copies of the Plan and the Stock Option Agreement are attached
hereto. Capitalized terms not defined herein shall have the meanings specified
in the Plan or the Agreement.

 

Option:    You have been awarded a Nonqualified Stock Option to purchase from
the Company [                    ] shares of its Common Stock, par value $0.001
per share, subject to adjustment as provided in Section 3.3 of the Agreement.
Option Date:    [                    ] Exercise Price:    $[            ] per
share, subject to adjustment as provided in Section 3.3 of the Agreement.
Vesting Schedule:    Except as otherwise provided in the Plan, Agreement or any
other agreement between the Company and Optionee, the Option shall vest [(i) on
the first anniversary of the Option Date with respect to one-third of the number
of shares subject thereto on the Option Date, (ii) on the second anniversary of
the Option Date with respect to an additional one-third of the number of shares
subject thereto on the Option Date and (iii) on the third anniversary of the
Option Date with respect to the remaining one-third of the number of shares
subject thereto on the Option Date], provided you remain continuously employed
by the Company through each such date and further provided that you have been
continuously and remain in compliance with the terms and conditions set forth in
(a) the employment agreement or offer letter between you and the Company, as in
effect on the Grant Date (“Employment Agreement”), and (b) any Executive Officer
Business Protection Agreement with the Company (and any other similar agreement
(other than an Employment Agreement) with respect to your confidentiality,
non-competition or non-solicitation obligations to the Company) (“Business
Protection Agreement”). Expiration Date:    Except to the extent earlier
terminated pursuant to Section 2.2 of the Agreement or earlier exercised
pursuant to Section 2.3 of the Agreement, the Option shall terminate at 5:00
p.m., Central time, on the [            ] anniversary of the Option Date.



--------------------------------------------------------------------------------

NAVIGANT CONSULTING, INC. By:  

 

Name:   Title:  

Acknowledgment, Acceptance and Agreement:

By signing below and returning this Award Notice to Navigant Consulting, Inc. at
the address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of this Award Notice, the Agreement and the Plan.

 

 

Optionee

 

Date

 

  

NAVIGANT CONSULTING, INC.

ATTENTION: GENERAL COUNSEL

30 S. WACKER DR., SUITE 3550

Chicago, IL 60606

  

 

2



--------------------------------------------------------------------------------

NAVIGANT CONSULTING, INC.

2012 LONG-TERM INCENTIVE PLAN

Executive Officer Stock Option Agreement

Navigant Consulting, Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (“Optionee”) named in the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Option
Date”), pursuant to the provisions of the Navigant Consulting, Inc. Amended and
Restated 2012 Long-Term Incentive Plan (the “Plan”), an option to purchase from
the Company the number and class of shares of stock set forth in the Award
Notice at the price per share set forth in the Award Notice (the “Exercise
Price”) (the “Option”), upon and subject to the terms and conditions set forth
below, in the Award Notice and in the Plan. Capitalized terms not defined herein
shall have the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2. Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The Option shall be vested and exercisable
following a termination of Optionee’s employment with the Company according to
the following terms and conditions:

(a) Termination of Employment as a Result of Optionee’s Death or Disability. If
Optionee’s employment with the Company terminates by reason of Optionee’s death
or Disability, then the Option, to the extent vested on the effective date of
such termination of employment, may thereafter be exercised by Optionee or
Optionee’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of such termination of employment and (ii) the Expiration
Date. For purposes of this Agreement, “Disability” shall have the meaning set
forth in the Optionee’s Employment Agreement (as defined in the Award Notice),
and if not defined therein, shall mean the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

(b) Termination of Employment Other than for “Cause” or as a Result of
Optionee’s Death, Disability or Retirement. If Optionee’s employment with the
Company ceases for any reason other than for Cause, death, Disability or
Retirement, the Option, to the extent vested on the effective date of such
termination of employment, may thereafter be exercised by Optionee until and
including the earlier to occur of (i) the date which is ninety (90) days after
the date of such termination of employment and (ii) the Expiration Date. For
purposes of this

 

3



--------------------------------------------------------------------------------

Agreement, “Cause” shall have the meaning set forth in the Optionee’s Employment
Agreement, and if not defined therein, shall mean: (i) the commission of a
felony or the commission of any other crime that is injurious to the Company, to
a Company employee or to a client of the Company; (ii) willful misconduct,
dishonesty, fraud, attempted fraud or other willful action or willful failure to
act that is injurious to the Company, to a Company employee or to a client of
the Company; (iii) any material breach of fiduciary duty owed to the Company or
to a client of the Company; (iv) any material breach of the terms of any
agreement with the Company (including without limitation any agreement regarding
non-competition, non-solicitation of clients or employees, or confidentiality);
(v) any material violation of a restriction on disclosure or use of privileged,
proprietary or confidential information (including information belonging to the
Company, to a client of the Company or to a third party to whom the Company owes
a duty of confidentiality), but only if such violation is committed with actual
notice of such restriction on disclosure; or (vi) any other material breach of
the Company’s Code of Business Conduct and Ethics or its securities trading
policies, as amended from time to time. The determination by the Committee of
the existence of Cause shall be conclusive and binding

(c) Termination by Company for Cause. If Optionee’s employment with the Company
terminates by reason of the Company’s termination of Optionee’s employment for
Cause, then the Option, whether or not vested, shall terminate immediately upon
such termination of employment.

(d) Death Following Termination. If Optionee dies during the period set forth in
Section 2.2(b), the Option shall be vested only to the extent it is vested on
the date of death and may thereafter be exercised by Optionee’s executor,
administrator, legal representative, guardian or similar person until and
including the earlier to occur of (i) the date which is one year after the date
of death and (ii) the Expiration Date.

(e) Termination of Employment Following Change in Control. In the event the
Optionee’s employment with the Company is terminated (i) by the Company without
Cause or (ii) by the Optionee for Good Reason or due to a Construction
Termination of Employment (as applicable), in each case within 24 months
following a Change in Control, the Option, to the extent it is then outstanding,
shall become fully vested, be subject to Section 5.8(b) of the Plan and be
exercisable for the period specified in Section 2.2(b) of this Agreement. For
purposes of this Agreement, “Good Reason” and “Constructive Termination of
Employment” (as applicable) shall have the meanings set forth in the Optionee’s
Employment Agreement.

(f) Termination by Reason of Retirement. If the Optionee’s employment with the
Company is terminated by reason of Retirement and provided that the Optionee has
been and remains in compliance, throughout the period specified in the Vesting
Schedule, with the post-employment obligations set forth in (i) the Optionee’s
Employment Agreement (such terms and conditions thereof being incorporated
herein by reference) and (ii) any Business Protection Agreement (as defined in
the Award Notice) to which the Optionee is a party (such terms and conditions
thereof being incorporated herein by reference), the Option shall continue to
vest in accordance with the Vesting Schedule, assuming the Optionee had remained
employed with the Company on each vesting date described in the Vesting
Schedule. For purposes of this Agreement, “Retirement” shall mean the Optionee’s
voluntarily resignation of employment from the Company and its Subsidiaries if,
on the date of such resignation of employment, the sum of

 

4



--------------------------------------------------------------------------------

the Optionee’s age and continuous years of service with the Company equals at
least 65, with a minimum of at least five continuous years of service and a
minimum age of 55. To the extent the Option becomes exercisable pursuant to this
Section 2.2(f), the Option shall remain exercisable until it is terminated
pursuant to Section 2.4 or the earlier termination of this Option pursuant to
Section 4.8.

2.3. Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised by Optionee (a) by delivering to the Company an
exercise notice in the form prescribed by the Company specifying the number of
whole shares of Stock to be purchased and by accompanying such notice with
payment therefor in full (or by arranging for such payment to the Company’s
satisfaction) either (i) in cash, (ii) by delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of shares of
Stock having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option
by reason of such exercise, (iii) authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligation, (iv) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom
Optionee has submitted an irrevocable notice of exercise or (v) by a combination
of (i), (ii) and (iii), and (b) by executing such documents as the Company may
reasonably request. Any fraction of a share of Stock which would be required to
pay such purchase price shall be disregarded and the remaining amount due shall
be paid in cash by Optionee. No certificate representing a share of Stock shall
be issued or delivered until the full purchase price therefor and any
withholding taxes thereon, as described in Section 3.3, have been paid.

2.4. Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

3. Additional Terms and Conditions of Option.

3.1. Nontransferability of Option. The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company.
Except to the extent permitted by the foregoing sentence, (i) during Optionee’s
lifetime the Option is exercisable only by Optionee or Optionee’s legal
representative, guardian or similar person and (ii) the Option may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Option, the Option and
all rights hereunder shall immediately become null and void.

3.2. Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Stock purchased upon exercise of the Option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the Securities

 

5



--------------------------------------------------------------------------------

Act unless such purchase has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

3.3. Withholding Taxes. (a) As a condition precedent to the issuance of Stock
upon exercise of the Option, Optionee shall, upon request by the Company, pay to
the Company in addition to the purchase price of the shares, such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to such exercise of the Option.
If Optionee shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to Optionee.

(b) Optionee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of previously owned whole shares of Stock having an
aggregate Fair Market Value, determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax Payments,
(3) authorizing the Company to withhold whole shares of Stock which would
otherwise be delivered to Optionee upon exercise of the Option having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (4) except as may be prohibited by applicable law, a cash
payment by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (5) any combination of (1),
(2) and (3). Shares of Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by Optionee. No certificate representing a share of Stock shall be issued
or delivered until the Required Tax Payments have been satisfied in full.

3.4. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the terms of
this Award, including the number and class of securities subject to the Option
and the Exercise Price shall be appropriately adjusted by the Committee, such
adjustment to be made in accordance with Section 409A of the Code. In the event
of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the

 

6



--------------------------------------------------------------------------------

foregoing sentence may be made as determined to be appropriate and equitable by
the Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of participants. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive.

3.5. Clawback Provision. The Optionee acknowledges that the Optionee has read
the Company’s Policy on Recoupment of Incentive Compensation (the “Clawback
Policy”). In consideration of the grant of the Option, the Optionee agrees to
abide by the Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, the Optionee agrees that the
Company shall have the right to require the Optionee to repay the value of any
shares of Stock acquired upon exercise of the Option, as may be required by law
(including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder) or in
accordance with the terms of the Clawback Policy. This Section 3.5 shall survive
the termination of the Optionee’s employment with the Company for any reason.
The foregoing remedy is in addition to and separate from any other relief
available to the Company due to the Optionee’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon the Optionee and all persons claiming through the
Optionee.

3.6. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

3.7. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Article 3, the number of shares of Stock purchased against full payment
therefor. Such issuance shall be evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance, except as otherwise provided in Section 3.3.

3.8. Option Confers No Rights as Shareholder. Optionee shall not be entitled to
any privileges of ownership with respect to shares of Stock subject to the
Option unless and until such shares are purchased and issued upon the exercise
of the Option, in whole or in part, and Optionee becomes a shareholder of record
with respect to such issued shares. Optionee shall not be considered a
shareholder of the Company with respect to any such shares not so purchased and
issued.

 

7



--------------------------------------------------------------------------------

3.9. Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or any Business Protection Agreement to which the Optionee is a party,
give or be deemed to give Optionee any right to continued employment with the
Company or affect in any manner the right of the Company to terminate the
employment of any person at any time.

4. Miscellaneous Provisions.

4.1. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise, provided that nothing in this Section 4.1 shall limit or otherwise
affect the Optionee’s or the Company’s ability to seek injunctive or other
relief as provided in the Optionee’s Employment Agreement or any Business
Protection Agreement to which the Optionee is a party, as the case may be, with
respect to a dispute arising thereunder. Any interpretation, determination or
other action made or taken by the Board or the Committee regarding the Plan or
this Agreement shall be final, binding and conclusive.

4.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

4.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Navigant Consulting, Inc., Attn.
General Counsel, 30 S. Wacker Dr., Suite 3550, Chicago, Illinois 60606, and if
to Optionee, to the last known mailing address of Optionee contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

4.4. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

4.5. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

4.6. Counterparts. The Award Notice may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

8



--------------------------------------------------------------------------------

4.7. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. Optionee hereby
acknowledges receipt of a copy of the Plan, and by signing and returning the
Award Notice to the Company, at the address stated herein, he or she agrees to
be bound by the terms and conditions of this Agreement, the Award Notice and the
Plan.

4.8. Cancellation and Forfeiture of Award. Notwithstanding anything contained in
this Agreement, and without limiting or otherwise affecting the Company’s rights
and remedies as otherwise set forth in this Agreement, the Optionee’s Employment
Agreement or any Business protection Agreement to which the Optionee is a party,
or otherwise, if the Optionee engages in any activity which constitutes Cause,
breaches any of his or her obligations to the Company or any of its affiliates
under the Optionee’s Employment Agreement or any Business Protection Agreement
to which the Optionee is a party, or any other noncompetition, nonsolicitation,
confidentiality, intellectual property or other restrictive covenant or engages
in any activity which is contrary, inimical or harmful to the Company or any of
its affiliates, including but not limited to violations of Company policy to the
extent then applicable to the Optionee, the Company may take such action as it
shall deem appropriate to cause the Award to be cancelled and to cease to be
exercisable as of the date on which the Optionee first engaged in such activity
or breached such obligation, and the Company thereafter may require the
repayment of any amounts received by the Optionee in connection with the
exercise of the Award following the date that the Optionee first engaged in such
activity or breached such obligation. The determination by the Board of the
Committee of the existence of Cause shall be conclusive and binding.

 

9